
	
		I
		112th CONGRESS
		2d Session
		H. R. 4117
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2012
			Mr. McKeon introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To prohibit the use of private security contractors and
		  members of the Afghan Public Protection Force to provide security for members
		  of the Armed Forces and military installations and facilities in Afghanistan,
		  and for other purposes.
	
	
		1.Prohibition on use of private
			 security contractors and members of the Afghan Public Protection Force to
			 provide security for members of the Armed Forces and military installations and
			 facilities in Afghanistan
			(a)FindingsCongress makes the following
			 findings:
				(1)According to the
			 Department of Defense, as of February 1, 2012, there had been 42 insider
			 attacks on coalition forces since 2007 by the Afghan National Army, Afghan
			 National Police, or Afghan nationals hired by private security contractors to
			 guard United States bases and facilities in Afghanistan.
				(2)The Department of
			 Defense data shows that the trend of insider attacks is increasing.
				(3)Members of the
			 Armed Forces of the United States continue to be garrisoned and housed in
			 facilities and installations in Afghanistan that are guarded by private
			 security contractors and not by United States or coalition forces.
				(4)President Karzai
			 has prohibited the use of private security contractors in Afghanistan and
			 determined that beginning in March, 2012, the Afghan Ministry of Interior will
			 provide Afghan Public Protection Forces on a reimbursable basis to those
			 desiring to contract for additional security.
				(5)The Afghan
			 Ministry of Interior will have the primary responsibility for screening and
			 vetting the Afghan nationals who will comprise the Afghan Public Protection
			 Force.
				(6)The current force
			 levels in Afghanistan are necessary to accomplish the International Security
			 Assistance Force mission and force protection for members of the Armed Forces
			 garrisoned and housed in Afghanistan should not come at the expense of mission
			 success.
				(7)The President of
			 the United States has begun to draw down United States military forces in
			 Afghanistan and has committed to continue this drawdown through 2014.
				(8)The redeployment
			 phase of any military operation brings increasing vulnerabilities to members of
			 the Armed Forces.
				(9)It is the
			 responsibility of the Commander in Chief to provide for the security for
			 members of the Armed Forces deployed to Afghanistan and to mitigate internal
			 threats to such forces to the greatest extent possible, while continuing to
			 meet the objectives of the International Security Assistance Force mission in
			 Afghanistan, including the training and equipping of the Afghan National
			 Security Forces in order that they may provide for their own security.
				(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)the best security
			 and force protection for members of the Armed Forces garrisoned and housed in
			 Afghanistan should be provided;
				(2)better security
			 and force protection for members of the Armed Forces garrisoned and housed in
			 Afghanistan can be provided by United States military personnel than private
			 security contractors or members of the Afghan Public Protection Force;
				(3)the President
			 should take action in light of the increased risk to members of the Armed
			 Forces during this transitional period in Afghanistan and the increasing number
			 of insider attacks; and
				(4)the United States
			 remains committed to mission success in Afghanistan in light of the national
			 security interests in the region and the sacrifice and commitment of the United
			 States Armed Forces over the last ten years.
				(c)ProhibitionNotwithstanding section 2465 of title 10,
			 United States Code, funds appropriated to the Department of Defense may not be
			 obligated or expended for the purpose of—
				(1)entering into a contract for the
			 performance of security-guard functions at a military installation or facility
			 in Afghanistan at which members of the Armed Forces deployed to Afghanistan are
			 garrisoned or housed;
				(2)otherwise
			 employing private security contractors to provide security for members of the
			 Armed Forces deployed to Afghanistan; or
				(3)employing the
			 Afghan Public Protection Force to provide security for such members or to
			 perform such security-guard functions at such a military installation or
			 facility.
				(d)Requirement
				(1)In
			 generalThe President shall ensure that as many appropriately
			 trained members of the Armed Forces of the United States as are necessary are
			 available to—
					(A)perform security-guard functions at all
			 military installations and facilities in Afghanistan at which members of the
			 Armed Forces deployed to Afghanistan are garrisoned or housed;
					(B)provide security for members of the Armed
			 Forces deployed to Afghanistan; and
					(C)provide adequate
			 counterintelligence support for such members.
					(2)Relationship to
			 other requirements and limitationsThe members of the Armed Forces required to
			 be made available under paragraph (1) shall be in addition to—
					(A)the number of such
			 members who are deployed to Afghanistan to support the requirements of the
			 North Atlantic Treaty Organization mission in Afghanistan and the military
			 campaign plan of the Commander of the International Security and Assistance
			 Force; and
					(B)any limitation on
			 force levels that may be in effect.
					(e)WaiverThe
			 President may waive the prohibition under subsection (c) and the requirement
			 under subsection (d) if the President submits to Congress certification in
			 writing that—
				(1)the use of private security contractors or
			 the Afghan Public Protection Force can provide a level of security and force
			 protection for members of the Armed Forces deployed to Afghanistan that is at
			 least equal to the security and force protection that can be provided by
			 members of the Armed Forces; and
				(2)the Secretary of Defense has ensured that
			 all employees of private security contractors and members of the Afghan Public
			 Protection Force providing security or force protection for members of the
			 Armed Forces deployed to Afghanistan are independently screened and vetted by
			 members of the Armed Forces of the United States.
				(f)DefinitionIn this section, the term members of
			 the Armed Forces deployed to Afghanistan means members of the Armed
			 Forces deployed to Afghanistan in support of the International Security
			 Assistance Force in Afghanistan and members of the Armed Forces of the United
			 States deployed to Afghanistan in support of Operation Enduring Freedom.
			
